A notice of trial was served in this cause on 25th March, for a circuit to be held on the second Monday of June thereafter. On 16th May, the attorney for the defendant tendered to *559the plaintiff’s attorney a relicta and cognovit, with a condition annexed that judgment should not be entered until the then next July term of this court. The plaintiff’s attorney refused to receive such cognovit, and at the June circuit brought the *560cause to trial and obtained a verdict. On the taxation of the costs, the defendant’s attorney on the above facts objected to all the charges in the bill for proceedings at the circuit, and the taxing officer struck them out. The plaintiff moved for a retaxation, and the motion was granted by the court, Mr. Justice Sutherland presiding.